DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on May 13, 2021.
 Claims 38, 40, 46 have been amended.
Claims 26-37, 39, 41-45, and 47-48 have been cancelled.
Claims 51-58 have been added.
Claims 38, 40,41,46,47, and 49-58 are currently pending.
Response to Arguments
Applicant’s arguments, see page 5, filed May 13, 2021, with respect to the rejection(s) of claim(s) 26-50 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chou et al. (US Application 2018/0183551, hereinafter Chou).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 40,41,46,47, 49, 51-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US Application 2018/0183551, hereinafter Chou).
Regarding claims 38, 46, Chou discloses a processor and apparatus (Figs. 1, 3,11b,18) of a next- generation Node-B (gNB) (Fig. 3, 304, [0070], which recites cell 304 is an NR eNB/gNB in an NR communication network ) configured to perform operations comprising:  radio frequency (RF) circuitry (fig 1, 1810,1820) configured to communicate within the NR network(400); and one or more baseband (fig. 18, 1840) communicatively coupled to the RF circuitry and configured to perform operations (see [0190]-[0192]), comprising: 
determining a physical resource block (PRB) indexing for a system bandwidth (BW) of a new radio (NR) carrier wherein a the PRB indexing is specific to a user equipment (UE) and based on an active bandwidth part for the UE ([0047]-[0059], [0074]-[0080], which recite a physical resource block indexing for a system bandwidth assign to different UE ) ; and 
transmitting one or more signals to the UE, the one or more signals indicating that the PRB indexing is based on the active bandwidth part for the UE([0047]-[0059], [0074]-[0080], which recite transmitting signal to the UE based on an active bandwidth part).  
Regarding claim 40, Chou discloses the processor of claim 38, wherein the PRB indexing is numerically indexed starting at zero ([0047]-[0059], [0074]-[0080], [0143]).  
Regarding claims 51, 55, Chou discloses the processor of claim 38, wherein the one or more signals indicate a starting point for the PRB indexing ([0047]-[0059], [0074]-[0080], [0143]).  
Regarding claim 52, 56, Chou discloses the processor of claim 38, wherein the one or more signals indicate a number of PRBs associated with the PRB indexing ([0047]-[0059], [0074]-[0080], [0143]).   
Regarding claim 53, 57,  Chou discloses the processor of claim 38, wherein the one or more signals indicate a resource block group (RBG) size for resource allocation associated with the UE([0047]-[0059], [0074]-[0080], [0143]).    
Regarding claim 54, 58, Chou discloses the processor of claim 38, wherein the one or more signals comprise downlink control information (DCI) indicating a type of PRB indexing to be utilized by the UE([0047]-[0059], [0074]-[0080], [0143]).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US Application 2018/0183551, hereinafter Chou) in view of Davydov et al. (US Application 2016/0227520, hereinafter Davydov).
Regarding claim 50, Chou discloses the apparatus of claim 46 as discloses above, except wherein the PRB indexing is based on a 15-kilohertz (kHZ) subcarrier spacing for sub-6 gigahertz (GHz) carrier frequencies.  
However, Davydov teaches the PRB indexing is based on a 15-kilohertz (kHZ) subcarrier spacing for sub-6 gigahertz (GHz) carrier frequencies ([0038]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Davydov with the teaching of Chou by using the above features such as the PRB indexing is based on a 15-kilohertz (kHZ) subcarrier spacing for sub-6 gigahertz (GHz) carrier frequencies as taught by Davydov for the purpose of providing a dynamic indication to indicate which precoding resource group is valid for a physical downlink shared channel(Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461